IN THE UNITED STATES DISTRICT COURT

      
  

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA fp
a)

Ells OFFICE

AUG 3 1 2020

Clerk U.S. Distric
arg U.S. vatrick Gourt
aon

    
   
  

UNITED STATES OF AMERICA
‘e : 1:200R, 351 -1

FRANCISCO ANTONIO AGUIRRE

  

The Grand Jury charges:
COUNT ONE

On or about September 23, 2016, in the County of Surry, in the Middle
District of North Carolina, FRANCISCO ANTONIO AGUIRRE, an alien, did
knowingly make a false statement and claim that he was a citizen of the United
States in order to register to vote and to vote in any Federal, State, and local
election; in violation of Title 18, United States Code, Section 1015(f).

COUNT TWO

On or about September 23, 2016, in the County of Surry, in the Middle
District of North Carolina, FRANCISCO ANTONIO AGUIRRE did falsely and
willfully represent that he was a citizen of the United States; in violation of
Title 18, United States Code, Section 911.

COUNT THREE
On or about November 8, 2016, in the County of Surry, in the Middle

District of North Carolina, FRANCISCO ANTONIO AGUIRRE, an alien, cast

Case 1:20-cr-00351-UA Document 1 Filed 08/31/20 Page 1 of 2
a vote in an election held for the purpose of electing a candidate for the office
of President, Vice President, Member of the United States Senate, and Member
of the House of Representatives; in violation of Title 18, United States Code,

Section 611(a).

DATED: August 31, 2020

MA pl

BY: MATTHEW G.T. MARTIN
United States Attorney

 

FOREPERSON

Case 1:20-cr-00351-UA Documenti1 Filed 08/31/20 Page 2 of 2
